DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/7/2021 has been entered. Claims 1, 3, 5, 6, 10, 12, 14, 16 and 17 are amended. Claims 1-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrick (US 2009/0261659), and further in view of Hu (US 2014/0268900).
Regarding claim 1, Carrick discloses a reader adapted to wirelessly exchanging information with a wireless apparatus (via RFID reader 100, Fig. 3), the reader comprising: 
a signal generator configured to generate a modulation signal (via signal generator 352 comprises a modulator, Para. 5 and 37); 
an emitter/receptor stage configured to be driven by the modulation signal (via transmit/receive Antennas 104 configured to transmit/receive modulated signals, Fig. 3 and Para. 36 and 25); and 
a switched-mode power supply configured to power the emitter/receptor stage (via switching power supply 360, Para. 37). 
Carrick fails to specifically disclose the power supply comprising a power switch circuit arranged in shunt between an input of the switched-mode power supply and an output of the switched-mode power supply, the power switch circuit comprising a first switch configured to be controlled as a function of the modulation signal, and
a rectifier switch circuit arranged in series between the input of the switched-mode power supply and the output of the switched-mode power supply, the rectifier switch circuit comprising a second switch configured to be controlled as a function of the modulation signal.
Hu teaches a switched mode power supply can be configured in different ways (Fig. 1, Fig. 2) including a power supply comprising a power switch circuit arranged in shunt between an input of a switched-mode power supply and an output of the switched-mode power supply, the power switch circuit comprising a first switch configured to be controlled as a function of a modulation signal (via Switch 224-3 coupled to input signal 108 and output signal 220, Para. 33-34 and Fig. 2), and
a rectifier switch circuit arranged in series between the input of the switched-mode power supply and the output of the switched-mode power supply, the rectifier switch circuit comprising a 
From the teachings of Hu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Carrick to include the switched-mode power supply in order to reduce interference (Abstract).
Regarding claims 2-4, Hu teaches the modulation signal is an on-off key modulation signal having a first state and a second state (via amplitude modulating control signal 112, Para. 26, 32).
Regarding claim 5, Hu teaches the switched-mode power supply comprises an inductor coupled to the power switch circuit (via inductor coupled to Switch 224-3, Para. 34 and Fig. 2). 
Regarding claims 6 and 7, Hu teaches -the modulation signal is an on-off key modulation signal having a first state and a second state and wherein the second switch is in an off state when the modulation signal is in the first state (via amplitude modulating control signal 112, Para. 26, 32).
Regarding claim 8, Carrick discloses the switched-mode power supply is a DC-DC converter (via input voltage 355 may be 24 volts, output voltage may be 5 volts, Para. 37 and 40). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrick and Hu, and further in view of Symons (US 2008/0272889).
Regarding claim 9, Carrick fails to disclose the reader is a near field communication reader.
Symons teaches a reader device can be configured as a NFC reader (Para. 3).
From the teachings of Symons, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Carrick and Hu to include the reader is a near field communication reader in order to read NFC devices as combining known prior art elements to produce predictable results is considered obvious.

Claim 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900) and Hansen (US 6,012,736).
Regarding claims 10, Orr discloses a switched-mode power supply (Fig. 1) comprising: 
an input node configured to be coupled to a power source (via rectifier 110, Para. 19); 
an inductor coupled between the input node and an intermediate node (via inductor 114 coupled to rectifier 110 and stage between inductor 114 and rectifier 118, Para. 19); 
a power switch stage coupled between the intermediate node and a reference voltage node (via switch 116 coupled to controller 102/202 comprising threshold detection circuit 208 that includes threshold reference voltage, Para. 19 and 31);
a rectifier switch stage coupled between the intermediate node and an output node (via output rectifier 118, Par. 19); 
an output capacitor coupled between the output node and the reference voltage node (via output capacitor 108, Para. 19); and 
a power switch control circuit having an output coupled to a control terminal of the power switch stage (via controller 102, Para. 19).
Orr fails to disclose the power switch control circuit having a first input coupled to receive a modulation signal and a second input coupled to receive a boost driver signal.
Hu teaches a power switch control circuit (via switched mode power supply 100, Fig. 1) having a first input coupled to receive a modulation signal (via modulated switching signal 116, Para. 26) and a second input coupled to receive a boost driver signal (via control signal 112, Para. 26) to reduce interference in signals transmitted.
From the teachings of Hu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr to include the power switch control circuit having a first input 
The combination of Orr and Hu fail to specifically disclose the power switch stage comprising a first diode arranged in parallel with a first switch; and the rectifier switch stage comprising a second diode arranged in parallel with a second switch.
Hansen teaches including a diode arranged in parallel with a switch to protect against high voltages and reverse polarity (col. 8, lines 32-36).
From the teachings of Hansen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr and Hu to include the power switch stage comprising a first diode arranged in parallel with a first switch; and the rectifier switch stage comprising a second diode arranged in parallel with a second switch in order to protect the switches against harmful high voltages and reverse polarity.
Regarding claim 14, Orr discloses the power switch stage comprises: the first diode having an anode coupled to the reference voltage node and a cathode coupled to the intermediate node (see diode included in view of Hansen in rejection of claim 10 above); and the first switch having a power control input coupled to the output of the power switch control circuit (via switch 116, Para. 21 and Fig. 1). 
Regarding claim 15, Hu discloses the boost driver signal is a PWM signal (pulse-width modulating control signal 112, Para. 26).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900), Hansen (US 6,012,736) and Eckardt (US 2004/0004404).
Regarding claim 11, Orr, Hansen and Hu fail to teach the switched-mode power supply is a boost DC-DC converter.

From the teachings of Eckardt, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr, Hansen and Hu to include the switched-mode power supply is a boost DC-DC converter in order to boost a voltage as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900), Hansen (US 6,012,736), and Hassan (US 2013/0002045).
Regarding claim 12, Orr, Hansen and Hu fail to disclose the first switch comprises an N-type MOSFET.
Hassan teaches a switch can be implemented as an N-type MOSFET (Para. 24).
From the teachings of Hassan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr, Hansen and Hu to include the power switch stage comprises an N-type MOSFET in order to use a reliable device as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900), Hansen (US 6,012,736), Hassan (US 2013/0002045) and Chen (US 7173403).
Regarding claim 13, Orr, Hu, Hansen and Hassan fail to disclose the power switch control circuit comprises an AND gate having a first input coupled to receive the modulation signal and a second input coupled to receive the boost driver signal and an output of the AND gate being coupled to a gate of the N-type MOSFET.
Chen teaches using an AND gate to receive a modulation signal and a boost signal to output a control signal based on the two signals received (col. 2, lines 13-27).
.
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900), Hansen (US 6,012,736) and Malinin (US 2015/0124494).
Regarding claim 16, Orr, Hu and Hansen disclose the rectifier switch stage comprises: the second diode having an anode coupled to the intermediate node and a cathode coupled to the output node and the second switch coupled in parallel with the second diode (see rejection of claim 10). But fail to disclose a rectifier control input coupled to a rectifier switch control block.
Malinin teaches including a rectifier switch in parallel with a diode and having a rectifier control input coupled to a rectifier switch control block to deliver voltage with less loss (via synchronous rectifier switch, Para. 20).
From the teachings of Malinin, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr, Hansen and Hu to include a rectifier switch coupled in parallel with the diode and having a rectifier control input coupled to a rectifier switch control block in order to deliver output voltage with less loss.
Regarding claim 17, Orr, Hu, Hansen and Malinin teaches the switched-mode power supply according to claim 16, wherein the rectifier switch control block comprises a first input coupled to receive a rectifier driver signal (via SR controller 209 coupled to synchronous rectifier switch, Para. 23-24 and Fig. 2 of Malinin), a second input coupled to receive the modulation signal (via Orr and Hu, see .
Claims 18-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900).
Regarding claim 18, as shown in the rejection of claims 10 and 14 above, the teachings of Orr and Hu teaches the claimed invention of claim 18 (see rejection of claims 10 and 14 above).
Regarding claim 19, Orr discloses a second diode having an anode coupled to the intermediate node and a cathode coupled to the input node (via diode in rectifier 110, Para. 19 and Fig. 1); and a power switch coupled in parallel with the second diode and having an input coupled to the output of the power switch control circuit (via switch 116).
Regarding claim 21, Hu discloses the boost driver signal is a PWM signal (pulse-width modulating control signal 112, Para. 26).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900) and Chen (US 7173403).
Regarding claim 20, Orr, Hu fails to disclose the power switch control circuit comprises an AND gate having a first input coupled to receive the modulation signal and a second input coupled to receive the boost driver signal and an output of the AND gate being coupled to a gate of the N-type MOSFET.
Chen teaches using an AND gate to receive a modulation signal and a boost signal to output a control signal based on the two signals received (col. 2, lines 13-27).
From the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr, Hu, and Hassan to include the power switch control circuit comprises an AND gate having a first input coupled to receive the modulation signal and a second input coupled to receive the boost driver signal and an output of the AND gate being coupled to a gate of the .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2012/0092900), and further in view of Hu (US 2014/0268900) and Eckardt (US 2004/0004404).
Regarding claim 22, Orr and Hu fail to teach the switched-mode power supply is a boost DC-DC converter.
Eckardt teaches a switched-mode power supply can be configured as a buck boost DC-DC converter (Para. 4).
From the teachings of Eckardt, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Orr and Hu to include the switched-mode power supply is a boost DC-DC converter in order to boost a voltage as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
Applicant argues in page 8 that Carrick and Hu do no teach the amended claim 1. In view of the amendment, the examiner cited further teachings of Hu to explain how Carrick and Hu teaches claim 1 as shown in the rejection above.
Applicant argues in page 9 that the examiner’s rejection of claim 14 cannot stand because the mapped diode does not follow the arrangement as recited in amended claim 10. In view of the changes to claim 10, the examiner cited a new reference as shown in the rejections above.
Applicant’s remarks regarding claim 18 in page 10 have been considered, a typographical error was made and that claim 18 was rejected in view of the rejections of claims 10 and 14 in the previous Office Action as shown in the grouping of claims rejected in Page 4 of the Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689